DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the first mode…..the second mode" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (2017/0331476) in view of Lee (2013/0162286).
Claim 1, Cho discloses a device (Fig. 3), comprising: a ZQ calibration circuit (ZQ Calibration circuit 400, Figs. 3 and 8) including: a first register configured to store a first impedance code generated (PUCD, Code Storing Circuit 440, Figs. 8 and 10B) responsive to a ZQ calibration command (ZQEN, Fig. 3). Thus, Lee discloses the invention substantially as claimed, but does not disclose a second register configured to store a shift value; and a compute block configured to generate a second impedance code based on a third impedance code and the shift value.
In the same field of endeavor, Lee discloses a ZQ calibration circuit (Fig. 5) including: a second register (see P[0048]…mode register…) configured to store a shift value (MRS_N<0:3>); and a compute block (330, Fig. 5) configured to generate a second impedance code (N_NEW<0:N) based on a third impedance code (NCODE<0:N> and the shift value (MRS_N<0:3>).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to provide the ZQ calibration circuit of Cho with a second register configured to store a shift value and a compute block configured to generate a second impedance code based on a third impedance code and the shift value, as taught by Lee in order to correct a different between an impedance value and a target impedance value and to optimize an impedance value during the normal operation mode.
Claim 5, Cho in view of Lee discloses the device of claim 1, wherein the first mode comprises a power-up mode (see P[0170]-[0171]…performs a power-up sequence…) and the second mode comprises an operational mode (see Cho, P[0172]-[0174]… normal memory operation…).
Claim 6, Cho in view of Lee discloses device of claim 1, wherein the ZQ calibration circuit is adapted to determine and store the shift value (see Lee, P[0048]… the mode resister set and inputting the optimal set values, that are detected during the test….).
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claims 7, 13, and 16, in addition to other limitations in the claims, the prior art fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing: 
Claim 7, logic for determining a difference between a first calibration code and a second calibration code of a number of calibration codes; a shift value indicative of the difference between the first calibration code and the second calibration code; and a compute block for adjusting a third calibration code of the number of calibration codes based on the shift value.
Claim 13, store a second impedance calibration code generated in response to a testing operation; store a third impedance calibration code generated in response to a second calibration operation; and configure the driver based on a fourth impedance calibration code generated based on the third impedance calibration code and a difference between the first impedance calibration code and the second impedance calibration code.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (2010/0308861) and Kang (2021/0099172) disclose a memory device comprises a calibration circuit for generating a first impedance code and a second impedance code and a code modification circuit for modifying the first impedance code and the second impedance code base on an adjust code or value.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        10/19/22